 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MAHAMED ALI JAMA,                                CASE NO. C19-8 MJP

11                                 Plaintiff,                ORDER OF DISMISSAL

12                  v.

13          RICHARD JONES, et al.,

14                                 Defendants.

15

16          On January 4, 2019, Plaintiff filed a Motion to Proceed In Forma Pauperis on a complaint

17   which named as defendants the Honorable Richard A. Jones and the Honorable Ricardo S.

18   Martinez of this district, as well as “All the Judges to Get Justice.” (Dkt. No. 1.) On January 18,

19   2019, this Court issued an Order to Show Cause to Plaintiff, requiring that within 21 days of the

20   date of the order,

21          Plaintiff must write a short and plain statement telling the Court (1) the
            law or laws upon which his claims are based, (2) why Defendants are not
22          immune from such claims, and (3) why this case should not be dismissed
            as frivolous.
23

24   Dkt. No. 3 at 2.


     ORDER OF DISMISSAL - 1
 1          The deadline issued by this Court has come and gone without a response from Plaintiff.

 2   Accordingly,

 3          IT IS ORDERED that this matter is DISMISSED with prejudice for failure to response to

 4   the Order to Show Cause and failure to prosecute the litigation.

 5

 6          The clerk is ordered to provide copies of this order to Plaintiff.

 7          Dated March 13, 2019.



                                                           A
 8

 9
                                                           Marsha J. Pechman
10                                                         United States Senior District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
